o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita conex-125638-15 number release date uil the honorable dave loebsack member u s house of representative sec_125 south dubuque street iowa city ia attention dear representative loebsack i am responding to your letter dated date written on behalf of your constituent -------------------------- concerning certain medicaid waiver payments and its impact on her federal_income_tax returns for and later years she contacted your office about the application of notice_2014_7 ---------------------- ---------------- filed an amended tax_return to exclude from income payments described in notice_2014_7 notice_2014_7 provides that certain medicaid waiver payments are excludable from the gross_income of an individual care provider as difficulty_of_care_payments under sec_131 of the internal_revenue_code the text of the notice is available at www irs gov irb 2014-4_irb ar06 html questions and answers on the notice are available at www irs gov individuals certain-medicaid-waiver- payments-may-be-excludable-from-income amended_return shows negative adjusted_gross_income she asks ----------------- how this negative_amount would affect her tax_liability for other tax years we note that her original and amended returns show an ira deduction of the maximum amount for the year that reduces her adjusted_gross_income a taxpayer’s ira deduction from gross_income may be limited by the amount of the taxpayer’s taxable compensation thus it appears that because reduced her taxable compensation by payments described in the notice she should also have reduced her ira deduction from gross_income if she had reduced her ira deduction her amended_return would have shown a positive amount for adjusted_gross_income --------------- conex-125638-15 further it appears that she has made excess_contributions to her ira for for which she may have an ongoing excise_tax liability see publication 590-a contributions to individual_retirement_arrangements iras formerly part of publication individual_retirement_arrangements iras forms and publications for prior years are available on the irs’s website www irs gov notice_2014_7 allows a taxpayer to amend a return for a tax_year before to exclude payments described in the notice but a taxpayer may choose not to amend an earlier tax year’s return to exclude those payments if a taxpayer chooses to amend an earlier tax year’s return to claim a refund the amended_return must be filed within certain time limits generally years from the time the original return was filed or years from the date the tax was paid whichever period ends later in deciding whether to amend her and federal_income_tax returns to exclude from income payments described in the notice must reduce an ira deduction from gross_income and whether excluding those payments from taxable compensation would result in excess_contributions to her ira for the year thus for example she may choose not to amend her and tax returns to exclude payments described in the notice from income because of the effect the exclusion would have on her allowable ira contributions and her ira deduction as well as her tax_liability should consider whether she --------------- i hope this information is helpful if you have any questions please contact me or --------------------- identification_number --------------------- ----------------- at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
